DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of device embodiment 1 as shown in fig. 2 (all claims readable thereon) in the reply filed on 9/22/2022 is acknowledged.
Upon further consideration, claims 4, 5, 7, 9, and 12 and withdrawn from consideration as being drawn to a non-elected embodiment.  Specifically, claim 4 reciting the third lead connected to the semiconductor chip by a metal clip is a feature of embodiment 4; claims 7 and 12 reciting the encapsulation unit having a second through hole having a shape matching the first through hole formed in the metal tap is a feature of embodiment 4; and claim 9 reciting the metal tab connecting to the lower surface of the DBC substrate is a feature of embodiment 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US PGPub 2020/0395264; hereinafter “Choi”).
Re claim 1: Choi teaches (e.g. fig. 1B) a packaged power semiconductor device comprising: a direct bonded copper (DBC) substrate (DBC structure; e.g. paragraph 5; hereinafter “S”) configured to include an upper surface (upper surface of S; hereinafter “US”) in which an upper region (right region of S; hereinafter “UR”), a middle region (middle region of S; hereinafter “MR”), and a lower region are defined (left region of S; hereinafter “LR”); a metal tab (leadframe labeled to the right of fig. 1B; hereinafter “MT”) formed to be directly connected to the upper surface (US) in the upper region (UR); a first lead (leadframe labeled to the left of fig. 1B; hereinafter “1L”) formed to be directly connected to the upper surface (US) in the lower region (LR); and a semiconductor chip (device labeled power device in fig. 1B; hereinafter “SC”) formed on the upper surface (US) in the middle region (MR).
Re claim 6: Choi teaches the packaged power semiconductor device of claim 1, further comprising an encapsulation unit (element labeled EMC which is epoxy molding compound; e.g. paragraph 105; hereinafter “EU”) configured to encapsulate the semiconductor chip (SC), wherein a lower surface (lower surface of S; hereinafter “LS”) of the DBC substrate (S) is exposed on a rear surface (lower surface of S is exposed) of the encapsulation unit (EU).
Re claim 8: Choi teaches (e.g. fig. 1B) a packaged power semiconductor device comprising: a metal tab (leadframe labeled to the right of fig. 1B; hereinafter “MT”); a DBC substrate (DBC structure; e.g. paragraph 5; hereinafter “S”) formed on the metal tab (MT); a semiconductor chip (device labeled power device in fig. 1B; hereinafter “SC”) formed on the DBC substrate (S); and a lead (leadframe labeled to the left of fig. 1B; hereinafter “1L”) formed to be electrically connected (conductive wire 32; e.g. paragraph 5) to the semiconductor chip (SC).
Re claim 10: Choi teaches the packaged power semiconductor device of claim 8, wherein the lead (1L) is electrically connected to the semiconductor chip (SC) through a wire (conductive wire 32; e.g. paragraph 5) or a metal clip, or the lead (1L) is directly connected to an upper surface of the DBC substrate (S) to be electrically connected to the semiconductor chip (SC).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Jeun et al. (US PGPub 2013/0175704; hereinafter “Jeun”).
Re claim 2: Choi teaches substantially the entire structure as recited in claim 1 except explicitly teaching the packaged power semiconductor device further comprising a second lead not connected to the upper surface and formed to be connected to the semiconductor chip by a wire.
Jeun teaches (e.g. figs. 9, 13 and 14) the packaged power semiconductor device further comprising a second lead (emitter contact lead 7) not connected to the upper surface (US of Choi and upper surface of 3 of Jeun) and formed to be connected to the semiconductor chip (24) by a wire (27, 28, 29).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the ancillary leads used for packaging of a single power semiconductor device as taught by Jeun in the device of Choi in order to have the predictable result of using leads when it is desired to package a single power semiconductor device which requires plural input signals.
Re claim 3: Choi in view of Jeun teaches the packaged power semiconductor device of claim 2, wherein shapes of the first lead (6 of Jeun) and the second lead (7 of Jeun) are different from each other.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 8 above, and further in view of Shinkai (US PGPub 2012/0235288).
Re claim 11: Choi teaches the packaged power semiconductor device of claim 8, further comprising an encapsulation unit (element labeled EMC which is epoxy molding compound; e.g. paragraph 105; hereinafter “EU”) configured to encapsulate the semiconductor chip (SC).
Choi is silent as to explicitly teaching a lower surface of the metal tab (MT of Choi) is exposed on a rear surface of the encapsulation unit.
Shinkai teaches (e.g. figs. 1 and 2) a lower surface of the metal tab (12) is exposed (metal tab 12 for affixing package is provided to be exposed on rear surface of encapsulation unit 22, 24) on a rear surface of the encapsulation unit (22, 24).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the metal tab exposed to the rear surface with an opening as taught by Shinkai in the device of Choi in order to have the predictable result of using a metal tab capable of affixing the package to another element while also being able to act as a thermal passage to dissipate heat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822